DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 02/03/2021 and 03/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
                                                  
                                   Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “an operation unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “operation” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “an uneven distribution unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “uneven distribution” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

An uneven distribution unit treated as meaning an electromagnet. See claim 5.
An operation unit treated as meaning a cord member. See claim 3.
       If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 555511).

                                       Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Frank (WO 2011/012685, see the attached translation).
In regards to claim 10, Frank discloses a latent heat storage building element (refer to pars. 11 and 7), comprising: a latent heat storage material (heat storage medium 4, such as PCM, Phase Change Materials; par. 25) including a component (magnetizable particles 12; par. 29) that has magnetism and is dispersed (magnetic field lines that are formed and thus a huge increase in the metallic surface; par. 30); and 
          a magnetic material (electromagnetic device 13; par. 30) that can be switched between a state in which a magnetic force acts on (during attachment time; par. 17) the latent heat storage material (4) and a state in which the magnetic force substantially does not act thereon (during periodically scraped off time; par. 17), 
         wherein the component (12) is adsorbed to the magnetic material (13) side in the state where the magnetic material (13) causes the magnetic force to act on the latent heat storage material (4), and is dispersed (released) in the latent heat storage material (4) in the state where the magnetic material (13) causes the magnetic force substantially not to act on (during periodically scraped off time; par. 17) the latent heat storage material (4), (refer to pars. 9 and 17).  
                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Frank (WO 2011/012685, see the attached translation) in view of Terada et al. (US 2004/0081490).
In regards to claim 1, Frank discloses a latent heat storage building element (refer to pars. 11 and 7; Fig. 1) comprising: a plurality of cells (one or more heat storage cartridges 3) that encapsulate a latent heat storage material (heat storage medium 4, such as PCM, Phase Change Materials; par. 25) including two or more components (magnetizable particles 12; par. 29); an operation unit (drive unit 5 including power transmission unit 6) that can be operated by a user: and an uneven distribution unit (permanent magnets; par 32) that unevenly distributes a specific component (one of magnetizable particles) of the two or more components (12) of the latent heat storage material (4) when an operation is performed on the operation unit (5).  

           It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the modified the apparatus of Frank such that wherein the distribution unit to be unevenly distributed to a specific component as taught by Terada in order to prevent uniform (refer to the deficiency in fixing by making the temperature distribution of the heat-generating member to be par. 28 of Terada).
In regards to claim 2, Frank meets the claim limitations as set forth above in the rejection of claim 1. Further, Frank teaches wherein the latent heat storage material (4) includes a component that has magnetism (refer to par. 30) and is dispersed the uneven distribution unit (permanent magnets) is a magnetic material (electromagnetic device 13; par. 30), and the operation unit (5) can be switched, by the operation by the user, between a state in which the magnetic material (13) is close to (during attachment time; par. 17) the latent heat storage material (par. 17) and a state in which the magnetic material is separated (during periodically scraped off time; par. 17) therefrom (par. 17).  
In regards to claim 3, Frank meets the claim limitations as set forth above in the rejection of claim 2. Further, Frank teaches wherein the operation unit (5) includes a cord member (power transmission unit 6) that operates in response to the operation by the user, and the magnetic material (13) is connected to the cord member (6), (as can be seen in Fig. 3) and is switched between a state of being close to (during attachment time; par. 17) the latent heat storage material (4) and a state of being (during periodically scraped off time; par. 17) there from in response to operation (movement) of the cord member (refer to par. 36).  .  
In regards to claim 5, Frank meets the claim limitations as set forth above in the rejection of claim 1. Further, Frank teaches wherein the latent heat storage material (4) includes a component (12) that has magnetism and is dispersed (released) the uneven distribution unit (permanent magnets; par 32) is an electromagnet (13) disposed to be close to or in contact with the latent heat storage material (refer to par. 17), and the operation unit (5) can be switched, by the operation by the user, between a state of energizing the electromagnet (during switch on) and a state of interrupting the energization (during switch off) to the electromagnet (refer to par. 39).  
                                           Allowable Subject Matter
Claims 4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.       
                                                      Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763